DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
 	
Specification
The amendments of June 28, 2021 have overcome the previously set forth objections to the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25 there is no reference frame for judging the “radial direction”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al (USPN 6,464,471) in view of Great Britain Patent 1,077,890 (cited by applicant, hereafter GB’890).
Mathis et al discloses an assembly comprising a water pump 22 (see col. 2 line 2) which is driven by a fan 104 cooled electric motor 98, 100 that has a housing 82 and a shroud 68 for directing the cooling air over the motor. Mathis et al do not disclose that the shroud and housing are configured so that the air is sequentially drawn radially through the air inlets by operation of the cooling fan, spun by the fan against the interior surface of the shroud and exits axially from the shroud along an outer surface of the housing. 
GB ‘890 discloses an assembly comprising: a housing (2, 4)  having an outer surface (see the outer surfaces of Fig. 3), at least a portion of the housing being formed by a shroud 16, 17, 22, 26, 4 having (i) an interior surface (multiple, but reference the surface of 4 adjacent to the reference numeral 10  in Fig. 1) and (ii) a periphery defining air inlets 18, 19;  a motor 1 contained within the housing and comprising a shaft 5 configured to rotate about an axis; and  a cooling fan 11 (i) positioned within the shroud  and (ii) configured to rotate about the axis; and in which air is sequentially (i) drawn radially through the air inlets (see arrows Fig. 2 and 3 and note the annotated Fig. 1 provided in the response to arguments section below), and also the inlets near wall 26 in Fig. 1) by operation of the cooling fan, (ii) spun by the fan against the interior surface of the shroud (see the arrows radially exiting the impeller), and (iii) exited axially from 

    PNG
    media_image1.png
    396
    393
    media_image1.png
    Greyscale

At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the air-cooled electric motor of GB ‘890 for the air cooled electric motor of Mathis et al since each of these motors are recognized as equivalence for their use in the shrouded electric motor cooling art and selection of any of these known equivalents to direct cooling air to the motor would be within the level of ordinary skill in the art (Note MPEP 2144.06). The use of a GB ‘890 shroud and cooling fan would allow for radial intake of the air when the motor is required to drive a load within an axially shorter footprint.
With regards to claim 19 as shown in annotated Fig. 1 below there are a plurality of vanes as claimed.
.

Claims 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al (USPN 6,464,471) in view of Hamm et al (USPN 2,778,958).
Mathis et al discloses an assembly comprising a water pump 22 (see col. 2 line 2) which is driven by a fan 104 cooled electric motor 98, 100 that has a housing 82 and a shroud 68 for directing the cooling air over the motor. Mathis et al do not disclose that the shroud and housing are configured so that the air is sequentially drawn radially through the air inlets by operation of the cooling fan, spun by the fan against the interior surface of the shroud and exits axially from the shroud along an outer surface of the housing. 
With regards to claim 18 Hamm et al disclose an assembly/pump comprising: a housing (10, 11, 22)  having an outer surface (see the outer surfaces of Fig. 1), at least a portion of the housing being formed by a shroud 11, 12 having (i) an interior surface (multiple, but reference the surface adjacent to the reference numeral 23 in Fig. 1) and (ii) a periphery defining air inlets 29;  a motor 12, 16 contained within the housing and comprising a shaft 15 configured to rotate about an axis; and  a cooling fan 19 (i) positioned within the shroud  and (ii) configured to rotate about the axis; and in which air is sequentially (i) drawn radially through the air inlets (see arrows Fig. 1) by operation of the cooling fan, (ii) spun by the fan against the interior surface of the shroud (see the arrows radially exiting the impeller), and (iii) exited axially from the shroud along the 
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the air-cooled electric motor of GB ‘890 for the air cooled electric motor of Mathis et al since each of these motors are recognized as equivalence for their use in the shrouded electric motor cooling art and selection of any of these known equivalents to direct cooling air to the motor would be within the level of ordinary skill in the art (Note MPEP 2144.06). The use of a GB ‘890 shroud and cooling fan would allow for radial intake of the air when the motor is required to drive a load within an axially shorter footprint.
With regards to claim 21 as shown in annotated Fig. 2 provided below (in the Response to Arguments section) the inlets are defined in the periphery surface.
With regards to claims 19, 20, 22 and 23 the vanes are elongated in the direction it extends from the interior surface and also radially from the bolt 27; further inlets are elongated around the circumference of the shroud.

    PNG
    media_image2.png
    412
    327
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 10-14, 16, 17 and 24 are allowed.
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 18-23 have been considered but are moot because the new ground of rejection provides references teachings the newly claimed material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
		/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  





CGF
July 29, 2021